*109ON MOTION FOR REHEARING.
L. 8. Schluter, for motion.
STATION, Chief Justice.
A re-examination of this case shows that there is no evidence that the defendants had adverse possession of any part of the land in controversy for twelve months before this action was brought, and as in the absence of such evidence no recovery of value of improvements could be had, it is unimportant that the charge upon that subject may not properly have submitted that question.
For this reason, the rehearing will be granted and the judgment affirmed.

Affirmed.

Delivered June 27, 1890.